DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claim 1 (as mended by examiner amendment below) is allowable. The restriction requirement, as set forth in the Office action mailed on 12/10/2020, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Claims 5 and 7, directed to a non-elected invention are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with George Ellis (Reg. 43,632) on 3/15/2021.

Amendments to the Claims:
Claim 1: A semiconductor device comprising: a substrate; a first doped region and a second doped region formed spaced apart from each other by a trench in the substrate; a first gate dielectric layer over the trench; a lower gate over the first gate dielectric layer; an upper gate over the lower gate and having a smaller width than the lower gate; and a second gate dielectric layer between the upper gate and the first gate dielectric layer; and a dipole inducing material located between the upper gate and the first and second doped regions, wherein the second gate dielectric layer is located between the upper gate and the first and second doped regions.
Claim 2: (cancelled)
Claim 12: (cancelled)
Claim 13: The semiconductor device of claim 1[[12]], wherein the dipole inducing material is contained in the second gate dielectric layer.
Claim 15: The semiconductor device of claim 1[[12]], wherein the dipole inducing material comprises a material that decreases a work function value of the upper gate.
Claim 16: The semiconductor device of claim 1[[12]], wherein the dipole inducing material comprises lanthanum.
Claim 17: The semiconductor device of claim 1[[12]], wherein the first gate dielectric layer comprises silicon oxide, and the second gate dielectric layer comprises silicon oxide containing the dipole inducing material.
Claim 18: The semiconductor device of claim 1[[12]], wherein the first gate dielectric layer comprises first silicon oxide, the second gate dielectric layer comprises second silicon oxide, and the dipole inducing material is located locally in the second oxide and contacted with the first silicon oxide.
Claim 19: The semiconductor device of claim 1[[12]], wherein each of the first and second gate dielectric layers comprises silicon oxide, and the dipole inducing material comprises lanthanum-containing silicon oxide.

Allowable Subject Matter
Claims 1, 3-11, and 13-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
Claim 1 is allowable primarily because the prior arts of record, singly or in combination, neither anticipates nor render obvious the following limitations when taken in combination with all other limitations:
“…an upper gate over the lower gate and having a smaller width than the lower gate; and a second gate dielectric layer between the upper gate and the first gate dielectric layer; and a dipole inducing material located between the upper gate and the 
The Prior Arts of record and considered pertinent to the applicant's disclosure and to the examiner’s knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding: the limitations of claim 1 in its entirety (the individual limitations may be found but not in combination with proper motivation), specifically. Hence, Claim 1 is allowable.
The most relevant prior art Kim et al. (US publication 2017/0186844 A1), (specifically fig. 8a-8b and related text), discloses some limitations of the claimed invention (…a substrate (101, [0045]); a first doped region (111) and a second doped region (112) formed spaced apart from each other by a trench (105, [0068]) in the substrate; a first gate dielectric layer (106, [0045]) over the trench; a lower gate (109, [0070]) over the first gate dielectric layer; an upper gate (110, [0069]) over the lower gate…a dipole inducing layer ([0069])…) but does not disclose nor render obvious to combine/modify Kim et al. or any other prior arts of record so that limitations of claim 1 as a whole can be met and thus independent claim(s) 1 is deemed patentable. The depended claims are allowed for their dependency to claim 1.
The prior art made of record and not relied upon is considered pertinent to the applicant's disclosure: see the attached form PTO-892 for pertinent cited art.
However, none of the prior arts indicated above or the prior art made of record in form PTO-892, or found during the search, disclose all the limitations of claim 1.

.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mohammed R Alam whose telephone number is 469-295-9205 and can normally be reached between 8:00am-6:00pm (M-F) or by e-mail via Mohammed.Alam1@uspto.gov.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JESSICA MANNO can be reached on 571-272-2339.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 





/MOHAMMED R ALAM/Primary Examiner, Art Unit 2828